
	

114 HR 4750 IH: Adoption Leave for Military Families Act
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4750
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. MacArthur (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to repeal the prohibition on providing adoptive leave to
			 each member of a dual military couple.
	
	
 1.Short titleThis Act may be cited as the Adoption Leave for Military Families Act. 2.Revision in Department of Defense policies regarding adoptive leave for dual military couplesSection 701(i)(3) of title 10, United States Code, is amended by striking only one such member shall be allowed leave under this subsection and inserting one of the members is allowed up to 21 days of leave under this subsection and the other member may be allowed up to 14 days of leave under this subsection.
		
